DETAILED ACTION
Representative Figure

    PNG
    media_image1.png
    566
    603
    media_image1.png
    Greyscale

Election/Restrictions
	Applicant’s election without traverse is acknowledged:


    PNG
    media_image2.png
    452
    781
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 112
Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The recitation, “a rotatable filter cage, centrally disposed about the pump intake assembly” is considered confusing and misdescriptive, rendering the claims vague and indefinite. Preferred language --a rotatable filter cage, disposed about the pump intake assembly and about a central vertical operational axis of said pump hose--.
	The recitation, “the one or more” in claim 11 appears to lack clear positive antecedent basis. Should it depend from claim 10?
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J POPOVICS whose telephone number is (571) 272-1164.  The examiner can normally be reached on 10:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ROBERT J POPOVICS/           Primary Examiner
Art Unit 1776